TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00130-CR



                                Martin Lopez Gonzales, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 5595, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On March 3, 2009, Martin Lopez Gonzales filed a Motion to Amend Notice

of Appeal in this Court, prompting the creation of this appellate cause. In that motion, Gonzales

asserts that the following events had occurred: (1) he was sentenced to twenty years in prison on

June 24, 2008; (2) he filed a notice of appeal in the trial court on August 8, 2008; and (3) the

trial court denied that notice of appeal as untimely filed on September 8, 2008.1 Gonzales does not

allege that he also filed a motion for new trial or a motion to extend time to file notice of appeal in

time to entitle him to an extended period for filing a notice of appeal. See Tex. R. App. P. 26.2,

26.3; see also Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Pickens v. State,


       1
           In a letter to Gonzales filed with this Court, the trial judge states that, according to
trial court records, Gonzales filed a request for the appointment of counsel for appeal that was
postmarked August 1, 2008, and filed on August 14, 2008. The trial judge did not mention the filing
of a notice of appeal. Quoting language from the trial court’s letter denying relief, the trial judge
states that Gonzales’s request for counsel was denied on September 8, 2008.
105 S.W.3d 746, 748 (Tex. App.—Austin 2003, no pet.). Based on Gonzales’s allegations, his

notice of appeal was due to be filed 30 days after judgment—July 24, 2008. Neither the original

notice of appeal, the request for appointed counsel on appeal, nor the motion to amend notice of

appeal was filed by that date.

               Because Gonzales did not timely invoke this Court’s appellate jurisdiction, we must

dismiss this appellate cause. See Olivo, 918 S.W.2d at 522. This decision does not affect Gonzales’s

ability to pursue relief through petitions for writ of habeas corpus at the trial court. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2009).

               Dismissed.




                                               G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed

Filed: November 10, 2009

Do Not Publish




                                                  2